Impact of EU development policy (short presentation)
The next item is the report by Filip Kaczmarek, on behalf of the Committee on Development, on increasing the impact of EU development policy.
Mr President, the report which we will be voting on tomorrow is important for the future of the EU's development cooperation. Why? In October, the European Commission will present a communication on future European Development Policy Priorities. Towards the end of the year, the Commission will also present a legislative proposal for a future instrument for development cooperation, and in Busan, South Korea, there will be another High Level Forum on Aid Effectiveness. The Busan Forum is in fact one of the Polish Presidency's development priorities. This is, therefore, a good time for Parliament to present its own expectations of future EU development policy.
The basis for discussion on this subject and for our report is the Green Paper on inclusive growth and sustainable development, presented by the European Commission last year. Within the Committee on Development we achieved a wide-ranging political consensus, and we agree with many of the proposals put forward by Commissioner Piebalgs and the Commission as a whole. We believe that development cooperation must concentrate more on outcomes and concrete results than has been the case so far. However, at the same time this does not mean that we want to convert indicators and measures into absolutes. We should avoid a situation where our attention is focused on 'easy' countries or sectors, those in which it would be easy to obtain results and not those where the need is greatest. We should not forget aid for those hit hardest by poverty and those who have had the bad luck to be born in countries which are very badly governed.
On the other hand, it is worth remembering that 72% of poor people throughout the world do not live in the world's poorest countries, but in middle-income countries. Development cooperation cannot be interrupted as soon as a particular country emerges from being one of the poorest nations to being a middle-income country.
We also support efforts aimed at improving coordination. We support a proper division of labour and utilisation of those qualities in which individual Member States excel. We support the EU's proposal to focus more on certain areas, such as renewable energy and agriculture. These are areas of relatively high potential in developing countries. We would like these priorities to be targeted at those hit by poverty and at their needs, for the methods of realising these priorities to allow for small and medium-sized enterprises to become involved, and for them to promote activities at local and regional level.
Two further particularly important subjects are sustainable development and climate change. However, the subject which provoked most discussion within the Committee on Development was the term 'inclusive growth'. I believe that we should not be afraid of this idea. For me, personally, it means growth which is on the side of the poor, in the interests of the poor, growth which will lead to a reduction in social inequalities. In other words, growth is to be accessible to the poor, not just to those who are most active. We realise that this is not an easy task, that social inclusion requires the accomplishment of many difficult tasks: access to labour markets, better labour market standards, the creation of social insurance systems and tax systems. These are very difficult and important tasks. The Committee on Development has repeated many times and on many occasions that when we formulate new tasks or principles we should never forget our earlier obligations. This is the case on this occasion as well.
If we wish to rise to new challenges, old promises must be kept. This is a question not only of moral responsibility, but also of our credibility in the eyes of external partners. This is why an increase in the effectiveness of development aid cannot be a pretext for decreasing or freezing the amount of aid for developing countries. It is very important to be consistent in our earlier promises.
Thank you to all my fellow Members, to the experts and advisers and to the Secretariat of the Committee on Development for their help in drafting this report.
Mr President, many thanks to the rapporteur. The process of achieving aid effectiveness is an extremely important one for development assistance and I believe that the principles set in the Paris declarations are exactly the right ones that make our development assistance more effective.
However we should not confuse the idea of aid effectiveness with value for money. Development does not come overnight. The number of schools that you build does not say anything about the quality of education taught in those schools. We should not fall into the trap of demanding short-term results which might not even support our long-term goals and long-term development. Development takes time. I am very sorry if that does not fit into everybody's election plans, but that is life and that is how development works, so we should not forget to look at the long-term perspective.
(ES) Mr President, the current situation of crisis obliges us to look again at the Union's development cooperation work and to make a serious commitment to improving our efficacy and achieving more and better results in the battle against poverty.
The European Union is, without any doubt, an excellent platform for greater and better coordination of EU and Member State aid. Now we have the opportunity to redouble our efforts in terms of aid efficacy, and we know that official development aid alone will not be enough to eradicate poverty.
I would like to point out some of the challenges that lie ahead for European and international development cooperation, and which will require us to act, and will probably demand a rethink of our priorities.
The first of these is development cooperation after the Millennium Development Goals. We should start thinking right now about what new international cooperation objectives must be set in order to end poverty.
The second thing is to seek new and innovative funding mechanisms. We know today that official development aid is necessary, but it will not be enough to meet our objective of wiping out poverty. We believe a tax should be introduced on financial transactions.
Thirdly, we need to achieve truly and completely integrated planning in the battle against poverty and the battle against climate change.
Fourthly and finally, we should think about how to continue cooperation with emerging countries, while at the same time strengthening our work with the least-developed countries.
(CS) Mr President, I wholeheartedly support the idea of giving the European Development Fund a place in the overall EU budget, and I welcome the flexible position outlined by Mr Kaczmarek, and not only with regard to the emphasis on better control of resources, transparency and the efficiency of public administration in countries receiving development aid. However much aid is granted for development, it will come to nothing if it disappears into the jaws of corruption. I also share his fear that it would be problematic to concentrate on a very limited number of safe countries, to the detriment of countries in which the security risk is greater, since this is the very reason why aid might be needed more in these countries.
In conclusion, I should like to emphasise the warning given in paragraph 84 of the Kaczmarek report. It relates to farmland acquisition, above all by Chinese investors. This may pose a serious threat to local residents, above all with regard to their food supplies and the development of agriculture.
(PT) Mr President, there is a central question to this debate, which is, it must be said, very pertinent: the question of consistency, or, rather, the question of inconsistency between the proclaimed objectives of development assistance, and the policies and specific actions applied in practice.
On one hand, the importance of agriculture, industry, local natural resources, training and the transferral of knowledge is acknowledged as they are essential factors in promoting the emancipation and free and autonomous development of less-developed countries.
On the other hand, there are those who continue to defend the deregulation and liberalisation of world trade and the financial system, which divert resources from these countries, compromise possibilities for development and worsen their dependence and subjugation. The importance of public health and education systems in combating poverty is recognised but, in practice, they are placed under immense pressure by the so-called structural adjustment programmes, as advocated by the International Monetary Fund, which dismantle these and other essential public services.
Property rights often still take precedence over public interest and the health of entire populations; this is so-called raw materials diplomacy, which conceals undisguisable neocolonial visions. These are just some examples of this blatant inconsistency.
(SK) Mr President, the modernisation of European development policy must necessarily be based on an assessment of existing ways in which European Union development policy works. I firmly believe that the European Union must make much greater efforts to support the working and business practices of people in developing countries so that they can gradually make the transition from basic, inefficient work activities, or sometimes from the inactivity caused by a lack of employment opportunities, to work which benefits society and provides a reasonable salary to those who perform the work.
We also need to make sure that business regulations in these countries are straightforward and that their tax systems are simple and fair. We must try to teach the citizens of these countries to catch fish, rather than handing them the fish on a plate, as the saying goes.
Member of the Commission. - Mr President, I should like to thank Mr Kaczmarek very much for this report. I think it fits very well into the current debate that we are having at this moment and the reflection on the future policy. We have just finalised the public consultation on the Green Paper on development policy. It produced 240 written responses, and we have also received a lot of other input from different stakeholders. The findings from this can be seen on the website.
Having reflected on the findings of the consultation, the Commission is currently drafting a follow-up communication, and it will be adopted in mid-October. Looking at this, we are very pleased to see that there is very little divergence in our thinking on how to increase the impact of EU development policy. It is clear that we agree on the vital role that doing more to support inclusive and sustainable growth could play in this endeavour.
For instance, Parliament supports the suggestions in the Green Paper of focusing EU development on energy and food security. We also agree with Parliament, as expressed in your report, on the vital importance of good governance for poverty reduction, including the importance of fighting corruption and having tax systems working well. We note and share your concern for utmost transparency over the use of aid to incentivise political reform, and the Commission, like Parliament, values the role played by local and regional authorities and of course national parliaments as well.
Furthermore, we want to see continued action in the field of human development, notably health and education. The Commission agrees with Parliament that broad measures of poverty should be applied rather than narrow income definitions. It is for this reason that the Commission anchors its support around the achievement of the MDGs, as these provide the best available measure of poverty in the broader sense.
We agree that we need to improve effectiveness and transparency. We are all pleased, I think, to see the last European Council confirm the commitment of the Member States to increase ODA levels to at least 0.7% of GNI in 2015. As regards the importance of strengthening policy for the coherence of development, I am obviously very pleased with your paragraph 49, calling for a linkage between external policy and the internal policies on migration.
On differentiation we agree that the aid should be targeted at those countries where the need is the greatest and where we can make the biggest difference. However, that does not mean that we will only focus on so-called easy countries and engage in a risk-averse strategy. On the contrary, we consider support to fragile states to be a vital element of development policy. We also noted with interest the remark and the suggestions by Parliament regarding the assessment of the risks of working with and through the private sector and on avoiding a return to tied aid, as well as on innovative financing mechanisms. We also saw your reference to gender equality and support for the most vulnerable sectors of society in developing countries.
In short, I believe that the European Parliament and the rapporteur Mr Kaczmarek will find that many ideas in the report will also be in the future communication. I would like to thank you very much for your contribution.
The debate is closed.
The vote will take place on Tuesday, 5 July 2011.
Written statements (Rule 149)
The European Union is the world's biggest provider of development aid. Last year, the EU and its Member States donated a total of EUR 53.8 billion in aid. Of this, the European Commission contributed around EUR 10 billion.
The problem with aid is getting it to its proper destination. So that we are able to avoid corruption, aid needs to be as transparent as possible, both in the donor and recipient countries.
Parliament is proposing the creation of an electronic database for aid. It will help to increase the transparency of development cooperation projects and their general approval. The database will need to be made as clear as possible. The public must be able to monitor the delivery of aid, and what it achieves, in real time on the Internet.